DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1,10, and 16 have been amended.
Response to Arguments
101 Rejection: The previous rejection of claims 1-20 under 35 USC 101 is hereby withdrawn in view of the applicant’s amendments to the claim. 
103 Rejection: Applicants arguments have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al (US 20130181993 A1) hereinafter Herring in view of Sadeghi (https://web.archive.org/web/20161208000136/https://courses.cs.washington.edu/courses/csep546/16sp/slides/PCA_csep546.pdf) hereinafter Sadeghi in further in view of Yan et al (US 20190197057 A1) hereinafter Yan et al further in view of German et al (US 20100159437 A1) hereafter German.
In regards to claim 1, Herring teaches a computer-implemented method comprising: identifying a two-dimensional heat map (Para 0004, generating a heat map from the plurality of data points); 
clustering cells of the single one-dimensional heat map using a density-based clustering algorithm (Para 0017, clustering heat map data with DBScan) to generate at least one dense region of cells (Para 0004, generating a bounded polygon for at least one cluster of cells);
calculating a mean value of cells in each dense region (Para 0033, determining an average population density for one or more of the plurality of cells);
selecting an approach for identifying hot areas (Para 0016, selecting relative peaks);
and using the selected approach to identify at least one dense region as a hot area of the single one-dimensional heat map (Para 0032, interest areas within the cells are identified based on a heat threshold).
Herring does not appear to explicitly teach converting the identified two-dimensional heat map to a single one-dimensional heat map. Herring also does not appear to explicitly to teach sorting the dense regions by mean value in descending order. In analogous art, Sadeghi teaches converting the identified two-dimensional heat map to single a one-dimensional heat map (Page 5, Reduce data from 2D to 1D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include converting the heat map from two dimensions to one dimension, as taught by Sadeghi. One of ordinary skill in the art would have been motivated to convert the heat map from two dimensions to one dimension in order to simplify complex high-dimensional data, as taught by Sadeghi (Page 2, dimensionality reduction is another way to simplify complex high-dimensional data).
Herring in view of Sadeghi, hereinafter HS, does not appear to explicitly teach sorting the dense regions by mean value in descending order. However, in analogous art, Yan teaches sorting the dense regions by mean value in descending order (Para 0072, the classes in the second data set are ranked in a descending order in terms of the average value). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring by sorting the dense regions by value in descending order, as taught by Yan. One of ordinary skill in the art would have been motivated to sort the dense regions by value in descending order to increase the accuracy of mergence (Para 0073, improve the accuracy of mergence).
HS in view of Yan hereafter HSY does not appear to explicitly teach wherein the clustering includes: identifying clustering algorithm parameters for a current iteration of clustering, wherein the clustering algorithm parameters include: an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster. In analogous art, German teaches an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster (Para 0047, wherein two students are clustered when their respective locations satisfy a selected condition of closeness, “condition of closeness” is analogous to “epsilon parameter”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HSY to include an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster, as taught by German. One of ordinary skill in the art would be motivated to modify the system of HSY to include an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster in order to allow the user to adjust mapping constraints, as taught by German (Para 0061, The mapping constraints may be adjusted by the user in an interactive fashion until the user is satisfied with the outcome)
HSY in view of German goes on to teaches a minimum-samples parameter that defines a minimum number of cells for forming a dense region (German, Para 0122, the minimum or maximum number of students to be included in each cluster); and performing the clustering according to the identified clustering algorithm parameters (German, Para 0123, The server executes a constraint-based clustering algorithm for clustering the population of current students into clusters in accordance with the constraints);
wherein using the selected approach comprises: identifying a dense-region count parameter that specifies how many dense regions to include in a given hot area (German, Para 0125, The request may further include the following constraints: the number of clusters to be formed, “dense region” is analogous to “cluster”); selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter (German, Para 0126, clustering the population of current students into clusters in accordance with the constraints); and merging the selected number of regions to form the hot area (Herring, Para 0019, interest areas can be merged).
In regards to claim 2, HSY, teaches the features with respect to claim 1 as outlined above.
Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 3, HSY teaches the features with respect to claim 1 as outlined above.
Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold)
In regards of claim 4, HSY teaches the features with respect to claim 3 as outlined above.
Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
In regards to claim 10, Herring teaches a computer-implemented method comprising: identifying a two-dimensional heat map (Para 0004, generating a heat map from the plurality of data points); clustering cells of the single one-dimensional heat map using a density-based clustering algorithm (Para 0017, clustering heat map data with DBScan) to generate at least one dense region of cells (Para 0004, generating a bounded polygon for at least one cluster of cells); calculating a mean value of cells in each dense region (Para 0033, determining an average population density for one or more of the plurality of cells); selecting an approach for identifying hot areas (Para 0016, selecting relative peaks); and using the selected approach to identify at least one dense region as a hot area of the single one-dimensional heat map (Para 0032, interest areas within the cells are identified based on a heat threshold). Herring does not appear to explicitly teach converting the identified two-dimensional heat map to a single one-dimensional heat map. Herring also does not appear to explicitly to teach sorting the dense regions by mean value in descending order. In analogous art, Sadeghi teaches converting the identified two-dimensional heat map to a single one-dimensional heat map (Page 5, Reduce data from 2D to 1D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include converting the heat map from two dimensions to one dimension, as taught by Sadeghi. One of ordinary skill in the art would have been motivated to convert the heat map from two dimensions to one dimension in order to simplify complex high-dimensional data, as taught by Sadeghi (Page 2, dimensionality reduction is another way to simplify complex high-dimensional data).
Herring in view of Sadeghi, hereinafter HS, does not appear to explicitly teach sorting the dense regions by mean value in descending order. However, in analogous art, Yan teaches sorting the dense regions by mean value in descending order (Para 0072, the classes in the second data set are ranked in a descending order in terms of the average value). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring by sorting the dense regions by value in descending order, as taught by Yan. One of ordinary skill in the art would have been motivated to sort the dense regions by value in descending order to increase the accuracy of mergence (Para 0073, improve the accuracy of mergence).
HSY in view of German teaches wherein the clustering includes: identifying clustering algorithm parameters for a current iteration of clustering, wherein the clustering algorithm parameters include: an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster (Para 0047, wherein two students are clustered when their respective locations satisfy a selected condition of closeness, “condition of closeness” is analogous to “epsilon parameter”); a minimum-samples parameter that defines a minimum number of cells for forming a dense region (German, Para 0122, the minimum or maximum number of students to be included in each cluster); and performing the clustering according to the identified clustering algorithm parameters (German, Para 0123, The server executes a constraint-based clustering algorithm for clustering the population of current students into clusters in accordance with the constraints);
In regards to claim 11, HS and Yan, hereinafter HSY, teaches the features with respect to claim 10 as outlined above. Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 12, HSY teaches the features with respect to claim 10 as outlined above.
Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold).
In regards of claim 13, HSY teaches the features with respect to claim 12 as outlined above.
Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
In regards to claim 16, Herring teaches a computer-implemented method comprising: identifying a two-dimensional heat map (Para 0004, generating a heat map from the plurality of data points); clustering cells of the single one-dimensional heat map using a density-based clustering algorithm (Para 0017, clustering heat map data with DBScan) to generate at least one dense region of cells (Para 0004, generating a bounded polygon for at least one cluster of cells); calculating a mean value of cells in each dense region (Para 0033, determining an average population density for one or more of the plurality of cells); selecting an approach for identifying hot areas (Para 0016, selecting relative peaks); and using the selected approach to identify at least one dense region as a hot area of the single one-dimensional heat map (Para 0032, interest areas within the cells are identified based on a heat threshold). Herring does not appear to explicitly teach converting the identified two-dimensional heat map to a single one-dimensional heat map. Herring also does not appear to explicitly teach sorting the dense regions by mean value in descending order. In analogous art, Sadeghi teaches converting the identified two-dimensional heat map to a single one-dimensional heat map (Page 5, Reduce data from 2D to 1D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include converting the heat map from two dimensions to one dimension, as taught by Sadeghi. One of ordinary skill in the art would have been motivated to convert the heat map from two dimensions to one dimension in order to simplify complex high-dimensional data, as taught by Sadeghi (Page 2, dimensionality reduction is another way to simplify complex high-dimensional data).
Herring in view of Sadeghi, hereinafter HS, does not appear to explicitly teach sorting the dense regions by mean value in descending order. However, in analogous art, Yan teaches sorting the dense regions by mean value in descending order (Para 0072, the classes in the second data set are ranked in a descending order in terms of the average value). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring by sorting the dense regions by value in descending order, as taught by Yan. One of ordinary skill in the art would have been motivated to sort the dense regions by value in descending order to increase the accuracy of mergence (Para 0073, improve the accuracy of mergence).
HSY in view of German wherein using the selected approach comprises: identifying a dense-region count parameter that specifies how many dense regions to include in a given hot area (German, Para 0125, The request may further include the following constraints: the number of clusters to be formed, “dense region” is analogous to “cluster”); selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter (German, Para 0126, clustering the population of current students into clusters in accordance with the constraints); and merging the selected number of regions to form the hot area (Herring, Para 0019, interest areas can be merged).
In regards to claim 17, HS and Yan, hereinafter HJY, teaches the features with respect to claim 16 as outlined above. Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 18, HSY teaches the features with respect to claim 16 as outlined above.
Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold)
In regards of claim 19, HSY teaches the features with respect to claim 18 as outlined above.
Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
Claims 5, 6, 8, 14, 15, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over HSY in further view of Originlab (https://web.archive.org/web/20170910152027/http:/ /www.originlab.com/doc/Origin-Help/Gadget-QuickPeaks) hereinafter Originlab.
In regards to claim 5, HSY teaches the features with respect to claim 1 as outlined above.
HSY does not appear to explicitly teach wherein the approach is identifying negative peaks.
However, in analogous art, Originlab teaches wherein the approach is identifying negative peaks (OriginLab discloses a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).
In regards to claim 6, HSY, in view of Originlab, teaches the features with respect to claim 5 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with lowest mean values; and merging the selected one or more regions to form the hot area. (Para 0019, interest areas can be merged).
In regards to claim 8, HSY, in view of Originlab, teaches the features with respect to claim 5 as outlined above.
Herring further teaches wherein using the selected approach comprises: selecting one or more lowest-mean regions having lowest mean values; merging the selected one or more lowest-mean regions to form a first hot area (Para 0068, generating a first bounded polygon); electing one or more highest-mean regions having highest mean values; and merging the selected one or more highest-mean regions to form a second hot area (Para 0019, generating a second bounded polygon).
In regards to claim 14, HSY teaches the features with respect to claim 10 as outlined above.
HSY does not appear to explicitly teach wherein the approach is identifying negative peaks.
However, in analogous art, Originlab teaches a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).
In regards to claim 15, HSY, in view of Originlab, teaches the features with respect to claim 14 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with lowest mean values; and merging the selected one or more regions to form the hot area. (Para 0019, interest areas can be merged).
In regards to claim 20, HSY teaches the features with respect to claim 16 as outlined above.
HSY does not appear to explicitly teach wherein the approach is identifying negative peaks.
However, in analogous art, Originlab teaches wherein the approach is identifying negative peaks (OriginLab discloses a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HSY in further view of Robertson et al (https://stackoverflow.com/questions/40017761/find-the-difference-between-positive-and-negative-peaks-matlab) hereinafter Robertson.
In regards to claim 7, HSY teaches the features with respect to claim 1 as outlined above. HSY does not appear to explicitly teach wherein the approach is identifying positive and negative peaks. However, in analogous art, Robertson teaches identifying positive and negative peaks (Question 40017761, find positive and negative peaks in MATLAB). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include finding positive and negative peaks, as taught by Robertson. One of ordinary skill in the art would have been motivated to include finding positive and negative peaks in order to determine areas of interest with regards to both negative and positive cell values, as suggested by Robertson (Question 40017761, minima and maxima and the corresponding location).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HSY in further view of Fisher et al (https://web.archive.org/web/20040604214851/https://homepages.inf.ed.ac.uk/ rbf/HIPR2/mean.htm) hereinafter Fisher.
In regards to claim 9, HSY teaches the features with respect to claim 5 as outlined above.
HSY does not appear to explicitly teach before sorting the dense regions, replacing the cell values for all cells in each dense region with the mean value for the dense region. In analogous art, Fisher teaches replacing the cell values for all cells in each dense region with the mean value for the dense region (Section ‘How It Works’ on Page 1 discloses “mean filtering”, which is to replace each pixel value in an image with the mean (‘average’) of its neighbors, including itself”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the replacement of cell values in dense regions with the average value of the dense region, as taught by Fisher. One of ordinary skill in the art would have been motivated to include the replacement of cell values in the dense regions in order to improve the visualization of the dense regions on the heatmap (Section Brief Description, reduce noise in images).





Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166